Citation Nr: 0842470	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-02 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder claimed as paranoid schizophrenia with bipolar 
disorder.  

2.  Entitlement to service connection for sexual dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel





INTRODUCTION

The AOJ has reported that the appellant served on active duty 
from April 2001 to July 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision rendered by the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that the appellant was scheduled for an April 
2007 hearing.  However, the appellant failed to appear.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for a psychiatric 
disorder claimed as paranoid schizophrenia with bipolar 
disorder and sexual dysfunction.  Post service records show 
that in November 2004 the appellant was diagnosed with a 
psychotic disorder, NOS, r/o schizoaffective disorder, 
depressed type, and r/o substance abuse disorder.  At that 
time, it was noted that the appellant had recently been 
treated for anger and hallucinations.  He denied any chronic 
illnesses other than his depression.  The appellant reported 
that he had hallucinations of voices telling him to have sex 
all the time.  When discussing his marital/relationship 
history, the appellant noted that he was married in 2001 and 
that he divorced recently.  The appellant reported in this 
examination that he served in the Army National Guard for 
three years and was discharged in 2003.  In April 2005, it 
was noted that the appellant showed diagnoses of depressive 
disorder not otherwise specified and a psychotic disorder not 
otherwise specified.  There was no evidence of motor 
abnormalities at that time and the appellant's mood appeared 
to be mildly depressed to euthymic.  His affect had normal 
range and mobility and was appropriate.  There was no 
evidence of psychotic features or suicidal or homicidal 
ideas.  The appellant was shown to have mildly impaired 
judgment and impulse control.  

The appellant has indicated that he served in the Army 
National Guard for three years and was discharged in 2003 and 
the AOJ has reported that the appellant served on active duty 
from April 2001 to July 2001.  Before the Board can decide 
the issues on appeal, the above information needs 
verification.  

In light of the discussion above, the Board has concluded 
that further development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all 
notification and development action 
required by the VCAA is completed.  

2.  The RO should request a copy of the 
veteran's DD 214, if such exist.  

3.  The RO should request copies of all 
personnel records. 

4.  The RO should attempt to verify all 
periods of service to include the 
appellant's assertions that he served in 
the Army National Guard for three years 
and was discharged in 2003.  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

